Title: From George Washington to Nathaniel Peabody, 26 October 1780
From: Washington, George
To: Peabody, Nathaniel


                  
                     
                     Dear Sir
                     Head Quarters 26th October 1780
                  
                  I am exceedingly obliged by the very agreeable and important
                     intelligence communicated in yours of last Evening. This
                     plan, if rightly improved, may give a total change to
                     Southern Affairs.
                  I am glad to hear that your health is as far mended as to make
                     you think of going abroad—It will give one great pleasure to see you at Head
                     Quarters—I am with great Esteem Dear Sir Yr most obt Servt
                  
                     Go: Washington
                  
               